 
 
IV 
111th CONGRESS 
1st Session 
H. CON. RES. 83 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2009 
Mr. Shadegg (for himself, Mr. Mack, Mr. Latta, Mr. Campbell, Mr. King of Iowa, Mr. Shimkus, Mr. Brown of South Carolina, Mr. Akin, Mr. Conaway, Mrs. Blackburn, Mr. Sam Johnson of Texas, Mr. Fleming, Mr. Pence, Ms. Fallin, Mr. Lamborn, Mr. Royce, Mr. Gohmert, Mr. Gingrey of Georgia, Mr. Burton of Indiana, Mr. Bartlett, Mr. Flake, Mrs. Bachmann, Mr. Issa, and Mr. Chaffetz) submitted the following concurrent resolution; which was referred to the Committee on Armed Services 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that a nuclear-powered aircraft carrier of the Navy, either the aircraft carrier designated as CVN–79 or the aircraft carrier designated as CVN–80, should be named the U.S.S. Barry M. Goldwater. 
 
 
Whereas Barry M. Goldwater served as a pilot in the United States Army Air Corps during World War II and was later a Major General in the Air Force Reserve; 
Whereas Barry M. Goldwater was an avid pilot throughout his military career and after his retirement; 
Whereas Barry M. Goldwater was instrumental in the desegregation of Phoenix schools, restaurants, and the Arizona National Guard;  
Whereas Barry M. Goldwater was elected to the City Council in Phoenix in 1949, and served as a United States Senator from Arizona from 1953 to 1965 and again from 1969 to 1987; 
Whereas throughout his tenure in Congress, Senator Goldwater was as avid a proponent of a strong national defense as he was a staunch opponent of communism and totalitarianism; 
Whereas Senator Goldwater served as chairman of the Senate Armed Services Committee and was responsible for the unanimous Senate passage of the Defense Department Reorganization Act of 1986, which streamlined command channels at the Pentagon;  
Whereas Senator Goldwater was nominated by the Republican Party as a candidate for President of the United States in 1964; 
Whereas Senator Goldwater memorably declared at the 1964 Republican Convention, I would remind you that extremism in the defense of liberty is no vice. And let me remind you also that moderation in the pursuit of justice is no virtue; and 
Whereas Senator Barry M. Goldwater was awarded the Presidential Medal of Freedom in 1986 by President Ronald Reagan: Now, therefore, be it 
 
That it is the sense of Congress that a nuclear-powered aircraft carrier of the Navy, either the aircraft carrier designated as CVN–79 or the aircraft carrier designated as CVN–80, should be named the U.S.S. Barry M. Goldwater.  
 
